NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO ENRIQUE MEDINA-HERRERA,                   No.    18-71649

                Petitioner,                     Agency No. A072-991-704

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Julio Enrique Medina-Herrera, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen deportation proceedings conducted in absentia. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We deny in part and dismiss in part the petition for review.

       In his opening brief, Medina-Herrera fails to raise, and has therefore waived,

any challenge to the BIA’s dispositive determination that he received proper notice

and that his motion to reopen was therefore untimely. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (petitioner waives a contention by

failing to raise it in the opening brief).

       Medina-Herrera failed to exhaust his contention that the agency need not

reopen, but only re-calendar, his proceedings. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010).

       We lack jurisdiction to review the agency’s denial of sua sponte reopening.

See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             2                                18-71649